       CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 1 of 53




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


Jen Banford and                                Case No.: 15-cv-03740
Annette Wiles,                                       (PJS/LIB)

                           Plaintiffs,
                                             PLAINTIFFS’ MEMORANDUM
           v.                                    IN OPPOSITION TO
                                               DEFENDANTS’ SECOND
The Board of Regents of the                         MOTION FOR
University of Minnesota,                       SUMMARY JUDGMENT

                         Defendants.


                             INTRODUCTION

     The United States Supreme Court held in Bostock v. Clayton County,

140 S. Ct. 1731 (2020) that Title VII of the Civil Rights Act of 1964 (“Title

VII”, 42 U.S.C. § 2000e et seq., prohibits discrimination against

homosexuals, overturning Williamson v. A.G. Edwards & Sons, Inc. 876

F.2d 69,70 (8th Cir. 1989), the eighth circuit precedent this Court relied

on to dismiss Plaintiffs Jen Banford’s (“Banford”)and Annette Wiles’ (Wiles)

Title VII claims. [ECF 501 at 4-5]. When Bostock was released, Banford

and Wiles’ appeal from this Court’s dismissal of those Title VII

discrimination claims premised on their status as homosexual women was

pending in the Eighth Circuit Court of Appeals. The Eighth Circuit

remanded to this Court for further proceedings based on Bostock.
                                         1
       CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 2 of 53




     Title VII makes it unlawful to discriminate against an individual

“because of” the individual’s sex. 42 U.S.C. § 2000e. Bostock held an

employer violates Title VII when that employer fires (or takes any other

adverse employment action against) an individual because that individual

is homosexual or transgender. Bostock, 140 S. Ct. at 1731, 1737, 1753.

Bostock   revived   Banford    and    Wiles’   Title   VII-sexual-orientation

discrimination claims.

     The Board of Regents of the University of Minnesota (UMD) seeks

dismissal of Banford’s claims of 1) wrongful non-renewal of her

employment contract, which covered both her job as head softball coach

and as part-time director of hockey operations, 2) creation of a hostile work

environment in the UMD athletic department, and 3) constructive

discharge from her job head-women’s softball coach.

     UMD also seeks dismissal of Wiles’ claims of a 1) a hostile working

environment in the UMD athletic department, and 2) constructive

discharge from her position as head basketball coach.

     UMD’s motion depends on the truth of the bald allegation that the

evidence it presents is undisputed and conclusively establishes each claim

fails. But there is considerable evidence UMD does not present or discuss



                                      2
       CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 3 of 53




that supports each plaintiff’s claims—and much of that evidence is difficult

to honestly rebut.

     Many     statements    made    in    the   factual   portion   of   UMD’s

memorandum are better described as inference—favoring UMD—derived

from testimony UMD surgically removed from the pages the come before

and after it. Reading the cited testimony in context reveals the selection of

the surgically removed portion to be the spin it is.

     UMD’s selective interpretation of what it calls undisputed factual

evidence is the stuff of trial, where adversaries argue the evidence and

inferences that favor their version of events. It is inappropriate for

summary judgment.

     When the evidence favoring Banford and Wiles is considered with all

reasonable material inferences drawn in their favor, what emerges is the

inescapable conclusion that summary judgment on their remaining Title

VII claims is inappropriate because multiple issues of facts material to

resolution of those claims are disputed.

                     STATEMENT OF DISPUTED FACTS

     Annette Wiles and Jen Banford worked in the UMD athletic

department simultaneously for many years. The environment towards gay

women in that department during those years was common to both—as it

                                      3
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 4 of 53




was to Shannon Miller, the women’s head ice hockey coach formerly a

plaintiff in this action. Evidence of homophobic attitudes and behavior

demonstrated by members of UMD management directed towards the gay

women in the department is, therefore, evidence applicable to both

Banford and Wiles to the degree they witnessed it.

UMD SOFTBALL: JEN BANFORD.

     Banford was hired in 2005 as UMD's head softball coach. [ECF 308

at 1, ¶3; ECF 365, SLV Dec. Ex.-E, 43:18-21.] During Banford's nine

years at UMD, she guided her teams to 273 wins and 174 losses, four

regional tournament berths, one regular season conference title, the

second-best season in UMD softball history, and was named the

conference's   Coach    of   the    Year    in   2013.    UMD     Website,

http://umdbulldogs.com/coaches.aspx?path=&rc=281, accessed May

31, 2017.

     Beginning in July 2009, she also served as part-time director of

operations for women's hockey. [Id. 47:22-48:18, 49:4-7.]




                                     4
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 5 of 53




UMD WOMEN'S BASKETBALL: ANNETTE WILES.

     UMD hired Wiles as its head women's basketball coach in May 2008.

[ECF 309 at 1, ¶2.] Her contract was renewed in 2011 for an additional

four years, to expire June 20, 2015. [ECF 367,, 37:24-39:9; ECF 206 at

2.] Wiles achieved her 400th career victory during the 2014-2015 season.

[ECF 309 at 5, ¶32; ECF 371 at 2.] That season at UMD was Wiles' twenty-

second as a collegiate women's basketball coach. Over twenty-two years,

Wiles had only two losing seasons. [ECF 309 at 5, ¶34; ECF 371 at 2.]

During her tenure at UMD, Wiles' players had a 100% graduation rate and

regularly boasted the highest GPA of any UMD sports team on campus.

[ECF 309 at 2, 5, ¶¶7, 33.]

THE ATHLETIC DEPARTMENT'S                HISTORICAL     PROBLEM         WITH
LESBIAN WOMEN.

     All three plaintiffs found their working environment in the Athletic

Department to be sexist and homophobic.

     In the summer of 2006, Miller and Banford signed up and paid to

participate in an Athletic Department golf outing. [ECF 307 at 2-3, ¶¶10-

12; ECF 308 at 1, ¶4.] On arrival, their team assignments were changed

and they were told to wait in the parking lot. Then-Athletic Director

Nielson, aware of the situation, told them to wait and he would remedy the

situation. Nielson never returned, leaving Miller and Banford stranded.
                                     5
       CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 6 of 53




They felt humiliated. [ECF 357 49:2-50:4, 50:20-25; ECF 307 at 3, ¶¶11-

12; ECF 308 at 1, ¶4.] Miller reported the incident to the Chancellor. No

corrective action was taken. [ECF 307 at 3, ¶13.]

      In the spring of 2007, Banford paid to attend a fundraising event,

but was excluded. Banford and two assistant coaches were told there was

no table for them inside. Nielsen directed them to sit at the bar. Banford

stayed and sat at the bar during the dinner. She complained, but received

no apology or refund. [ECF 308 at 1, ¶5.]

      One of Banford's duties with the women's hockey program was to

pick up the program's mail. [ECF 308 at 1, ¶6.] From the spring of 2010

to the spring of 2011, both Banford and Miller received harassing hate

mail in their mailboxes on four to five occasions. [Id.; ECF 307 at 3, ¶16.]

For example, one such incident involved placing a department thank-you

card in Miller’s mailbox on which was written “the end, dyke.” [ECF 307

at 3, ¶16.] Though the mail was placed in Miller’s mailbox, Banford was

the first to see it, because she is the one who picked up departmental mail.

MAY 2013: BERLO IS HIRED AND THE CLIMATE WORSENS.

      In the spring of 2013, Berlo became UMD's new Athletic Director.

[ECF 379, 21:6-8.] Berlo had no experience supervising a female Division

I coach. [Id. 102:5-8.]

                                      6
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 7 of 53




     In the summer of 2013, Berlo began randomly calling Banford into

his office to discuss extraneous matters. [ECF 308 at 2, ¶9.] Berlo's face

reddened as he talked about nothing, as if he were flirting with her. [Id.]

Banford observed Berlo circle back to talk to her when she was in the office

or mail room, for no apparent reason. [Id. ¶10.] Banford felt awkward, and

avoided unnecessary interactions with Berlo. [Id.]

     In October 2013, Wiles invited Berlo to join her at UMD's National-

Coming-Out-Day Luncheon. [ECF 367 119:14-22; ECF 309 at 2, ¶13; ECF

381 at 2.] Wiles was the keynote speaker. [Id.] Berlo said he would be out

of town. [ECF 379 38:1-9; ECF 367 121:1-10; ECF 309 at 2, ¶13.] On the

day of the luncheon, Wiles saw Berlo in his office and again invited him to

the luncheon. Berlo declined, stating "I'm not available for that event" and

"that's not really my thing." [ECF 367 123:14-124:14; ECF 369 284:13-

14, 285:9-12; ECF 125 at 2.] Following the event, Wiles told Berlo she

wished he could have attended the luncheon. [EFC 367 125:5-126:11.]

Berlo responded: "Did you give it a lot of thought before you decided to

speak?" [ECF 309 at 2, ¶13; ECF 125 at 2; ECF 367 125:5-126:11.]

     After the luncheon, Berlo began to systematically exclude Wiles

from meetings she normally attended, often by rescheduling them to a

time he knew Wiles was unavailable. [ECF 309 at 2, ¶14.] When Berlo

                                     7
       CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 8 of 53




and Wiles met —almost always in the presence of others—Wiles found

Berlo to be cold and hostile. [Id.; ECF 125 at 2; ECF 383.]

      In December 2013, Banford and Miller attended the Athletic

Department holiday party together as a couple for the first time. [ECF 308

at 2, ¶13; ECF 357 215:17-218:5.] After the party, Berlo drastically

changed the way he spoke to and treated Banford. [ECF 308 at 2, ¶14.] He

stopped calling her into to his office except for scheduled softball or hockey

meetings. [Id.]

SPRING 2014: THE CLIMATE WORSENS.

      On April 24, 2014 (after rescheduling several times), Berlo met with

Wiles to discuss her performance evaluation. [ECF 309 at 2, ¶15; ECF 379

46:15-47:7; ECF 320 at 2; ECF 125 at 4.] Berlo prepared Wiles' written

evaluation with input from Assistant Athletic Director and Wiles' Sport

Administrator, Abbey Strong. [ECF 367 187:10-20; ECF 226 at 2-6; ECF

387, 105:6-109:25.] The evaluation was positive, rating Wiles as "Exceeds

Requirements" or "Superior" in every category. [Id.] Berlo wrote, "Annette

works well within all facets of UMD Athletics" [ECF 226 at 2], "she

represents UMD at the highest level" [Id. 3], she is "highly organized," and

"handles her budget well and is creative in maximizing its use." [Id. at 4.]

"Overall, Annette is a strong Head Coach for UMD Athletics." [Id. at 6.]

                                      8
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 9 of 53




     But Berlo's demeanor was harsh and negative during the meeting.

[ECF 309 at 3, ¶17; ECF 125 at 4.] He criticized her win/loss record and

her relationships with her players. [Id.] Wiles had never received this

criticism before, because her win/loss record and her relationship with

her players were good. [ECF 309 at 3, ¶17; ECF 310 at 2, ¶¶9-10.] Wiles

reminded Berlo that her team's GPA was the highest of all teams on

campus, and of the team's involvement in community volunteer activities

and fundraising achievements. [ECF 309 at 3, ¶17.] Instead of

responding, Berlo stood up and prepared to leave. [Id.] Wiles said she had

a few questions to discuss. [Id.] Berlo left, telling Wiles he had an

important meeting across campus. [Id.] The meeting lasted approximately

15 minutes. [Id.]

     On May 2, 2014, Berlo requested student athletes to complete

surveys regarding their coaches. [ECF 309 at 3, ¶18; ECF 389 at 2; ECF

367, 216:22-217:12.] Strong, who lacked experience drafting surveys,

drafted the survey at Berlo's request. [ECF 367, 197:15-22, 201:24-202:7,

205:6-18.]

     On Sunday May 18, 2014, Strong called Wiles and directed her to

meet with Berlo and Strong the following day. [Id. 218:2-17; ECF 309 at 3,

¶19.] Strong informed her that Berlo Had met with senior players on the

                                     9
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 10 of 53




basketball team and had concerns. [ECF 367, 218:11-22.] Wiles was

shocked. The day the call, she had attended the seniors' graduation and

graduation party—at the players' invitation—with her wife and daughter.

Nothing in the invitation, or at the party, indicated that these graduating

seniors had any negative concerns about her or her coaching. [Id., 220:11-

20; ECF 309 at 3, ¶20.]

     Two days later, Wiles met with Berlo and Strong. [Id. 222:1-14.] Berlo

told Wiles he did not trust her, Id. 222:23-223:1], and that the senior exit

interviews and the student athlete surveys were negative [Id. 223:20-

224:18; ECF 309 at 3, ¶21]. Wiles repeatedly asked to see the surveys, the

results, and the scores; Berlo refused. [Id.] Strong told Wiles she had been

instructed by Berlo not to share the survey questions and responses with

the coaches. [ECF 309 at 3, ¶21; ECF 125 at 3].

     Wiles left the meeting in tears. [Id. ¶22]. She went directly to Vice

Chancellor Lisa Erwin's office. [Id.]. Wiles shared with Erwin her concerns

about the disparate treatment in the Athletics Department, her Title IX

concerns, and how she felt Berlo was homophobic and on a "witch hunt"

to fire her, or run her out of the department. [ECF 308 at 3, ¶22; ECF 383;

ECF 390 at 2.]



                                     10
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 11 of 53




      Wiles received her reappointment notice the next day. [ECF 367

51:3-14; ECF 212 at 2.] Berlo had used the survey results to give Wiles a

low merit increase. [Id., 246:7-22; ECF 217 at 2; ECF 292; ECF 379 204:5-

21, 213:22-214:13; ECF 323.] A week earlier, Berlo had sent the coaches

a list of criteria for determining merit increases: (1) academic success; (2)

competitive achievement; (3) community engagement; and (4) fundraising.

[ECF 309 at 3, ¶20; ECF 394 at 2.] Student surveys and exit interviews

were not listed. [Id.]

      After investigating, the University found Wiles' merit pay increase

"was inequitable as compared to another coach who does not share her

protected identities," and that Berlo's decision violated University policy,

"which prohibits discrimination on the basis of gender and sexual

orientation." [ECF 367, 247:2-12; ECF 218 at 2; ECF 392].

      Berlo created a strategic planning committee in May 2014 to address

the future of UMD's Athletics Department. [ECF 307 at 4, ¶28.] Berlo

selected eleven participants, including the male head coaches of UMD's

most prominent men's programs: hockey, football, and basketball. [Id.]

Also included were the male head coaches of women's volleyball and

soccer, the women coaches of women's track and softball, and four

department administrators. [ECF 379, 129:17-131:15; ECF 321.] He

                                     11
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 12 of 53




excluded Miller and Wiles, head coaches of the only Division I sports at

UMD. [Id.; ECF 309 at 3-4, ¶24.] Miller complained when she learned she

was excluded from a committee tasked with planning the department's

future. [ECF 307 at 4, ¶29.] When Banford asked Berlo's assistant,

Kristina D'Allaird, about Miller's exclusion, D'Allaird replied, "Shannon is

not needed ... [Berlo] just needed a smattering of Men's and Women's

coaches ..." [ECF 395, 30:13-31:22; ECF 346 at 2.] D'Allaird testified the

committee members were strategically selected. [ECF 395, 30:4-11.] She

later told the EEOA investigator Berlo put the group together. She and

Berlo dialogued about it, but the decision was Berlo's to exclude Miller and

Wiles. [ECF 395, 19:1-22, 20:23-21:11, 23:15-24:2, 25:14-16, ECF 344 at

2].

      The environment in the Athletics Department and how her merit

review was handled in May 2014 took a high emotional toll on Wiles. [ECF

309 at 3, ¶23.] She had been seeing a psychologist for several years to

work through work-related and personal issues. [Id.; ECF 397.] By spring,

2014, work-related stress was increasing, and Wiles increasingly

discussed work-related stress with her psychologist. [Id. ¶23.] In the

sessions following Wiles' May 20 meeting with Berlo—on May 21 and on



                                     12
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 13 of 53




May 28, 2014—she reported having work-related stress and anxiety. [ECF

309 at 3, ¶23; ECF 397.]

      On   July 8, 2014, Wiles saw Berlo at a conference-level coaches

meeting. [ECF 309 at 4, ¶25.] Berlo never spoke to Wiles, but acted as if

he was angry with her. [ECF 309 at 4, ¶25; ECF 399 at 2.] On August 25,

2014, Wiles again reported work-related stress to Dr. Rose-Carlson. [Id.;

ECF 401.]

      Before scheduling the 2014-2015 season games, Wiles asked to add

two additional exempt games, as the men had also done. [ECF 309 at 4,

¶26; ECF 367, 151:13-152:2.] Berlo said no, because it was not in the

budget. [Id.]

      Berlo     changed   Wiles'   proposed   2014-2015   budget,   reducing

equipment, recruiting, and scholarship funds. [Id. ¶27; ECF 125 at 5; ECF

367, 135:20-23, 136:4-11, 137:12-16, 147:10-148:7, 149:17-150:11; ECF

213 at 2.] Wiles knew Berlo's cuts would make it difficult for her to field a

successful team while staying within the reduced budget. [ECF 309 at 4,

¶27.] On September 4, 2014, during a budget meeting with Berlo and

Strong, Wiles objected to the unilateral changes, hoping to compromise.

[Id.] Berlo tersely directed her to sign off on the new budget, stating if she

did not do so, "then I guess you've signed your walking papers." [Id.]

                                       13
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 14 of 53




Threatened with losing her job, Wiles signed. [Id.] By doing so, Wiles knew

she had agreed that "under no circumstances will I exceed my budget" and

"budget management will be a key factor in my annual performance

evaluation." [ECF 125 at 5; ECF 367 149:17-150:11; ECF 213 at 2.] Wiles

felt she had no choice, even though she also knew those restrictions would

hinder her team's ability to be competitive. [ECF 309 at 4, ¶27.]

     Also in September, 2014, Wiles was asked to serve again on the UMD

Chancellor Unit Change Team for Diversity, and she recommended

Finnerty, since she had served on the committee. [Id. ¶28; ECF 125 at 6.]

Finnerty said he had "better things to do than listen to a bunch of old

ladies talk diversity." [Id.] Berlo sent Finnerty back to inform Wiles she

would continue to represent the department on the committee. [Id.]

     In the fall 2014, Wiles and her assistant                were charged

for mileage and excessive wear to their cars provided by the University;

other coaches did not have to pay for either. [ECF 125 at 5; ECF 367,

277:24-279:18, 280:3-18; ECF 222 at 2.] Berlo told Strong, "they can

either pay that themselves or pay that out of their team's budget." [ECF

387 139:18-140:21.] Berlo had cut the women's basketball team budget.

[ECF 309 at 4-5, ¶30.] On November 17, 2014, Strong approached

and Wiles, stating she was "coming to warn" them that in a meeting

                                     14
        CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 15 of 53




scheduled for the next day, Berlo "is going to be in your face" about finding

a solution to the car and budget problems. [Id. ¶29; ECF 125 at 5; ECF

403.]

        As planned,       , Strong, Berlo, and Wiles met the next day. [ECF

367, 281:17-282:24.] Berlo initially stated the department would try to

work it out. [Id.] However, since Wiles' budget had been cut, the only thing

left to work out was the car charges. [ECF 309 at 4-5, ¶30.] Wiles pointed

out other coaches did not have to incur similar charges out of pocket. [Id.;

ECF 367 281:17-282:24.] Berlo became visibly angry, telling the two

women they could just pay the $400. [Id.]. When Wiles protested, Berlo

said "you just keep going and it'll be $700." Id.]. Unwilling to be subjected

to more anger or threats, Wiles and            left the meeting. [Id.].

        Upon leaving the meeting,           and Wiles immediately went to see

Mary Cameron at Human Resources. [Id. ¶31]. Wiles reported Berlo's

abusive behavior, including his angry threats about the car fees. [ECF 125

at 6; ECF 367 282:16-283:8.] Wiles also reported the discriminatory

budgets, using student surveys in her performance review, and her low

merit pay. [Id.] Wiles told Cameron she felt Berlo was biased against her

because she is a strong, outspoken lesbian woman, and that she felt

discriminated and retaliated against. [ECF 309 at 5, ¶31; ECF 383.]

                                       15
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 16 of 53




BERLO PLANS TO PURGE SIX COACHES, ALL OF WHOM ARE OPENLY
GAY WOMEN.

     In the late fall and winter of 2014, at Berlo's request, Finnerty sought

information from Human Resources about the process needed to non-

renew the contracts of five female coaches, including, Jen Banford, and

Annette Wiles among them. [ECF 405 40:25-42:17, 47:21-48:8; ECF 347].

Shannon Miller’s non-renewal was being handled by Berlo in consultation

with the General Counsel’s office. [Id. at 43:4-8]. The requests for

information regarding non-renewal were first made about Wiles and

Banford in the late October, early November time frame. [Id. at 46:10-13,

49:1-15.] The remaining three coaches identified for non-renewal included

both of Miller’s assistant coaches,               and                    , and

                    , the strength and conditioning coach/Equipment

Manager assigned part-time to Women’s ice hockey. [ECF 347; Banford

Decl. at 3-4, ¶¶ 10, 11 and 12.] All five women identified in the non-

renewal emails and Miller were openly gay. [ECF 307 at 4, ¶ 32; Miller

Decl.at 1-2, ¶¶4, 5 and 6].

     Berlo was preparing to purge them from the Athletic Department.

[ECF 405 at 38:16-39:9, 40:25-41:12, 43:9-44:9, 46:5-48:25; ECF 347;

ECF 369 at 92:1-93:4, 96:15-97:2.] All six coaches were openly gay. [ECF

307 at 4, ¶32; Miller decl. at 1-2, §§ 4, 5, and 6.] Linda Kinnear, Co-
                                      16
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 17 of 53




Director of the UMD Human Resources and Equal Opportunity, raised

concerns about what she called restructuring the athletic department.

[ECF 405 at 55:8-19; ECF 318.] Kinnear wrote to Berlo on December 8,

2014, bringing to his attention the potential for a discrimination

complaint, since all the proposed non-renewals in the athletic department

restructuring plan were female. [ECF 318; ECF 405 at 55:5-56:23.]

     Berlo assured Kinnear “none of the reassignments or non-renewals

are gender based,” pointing to the non-renewal of a male assistant coach

earlier in the year. [ECF 318.] There was no discussion that all five women,

plus Miller, were openly gay.

     On December 6, 2014, while Berlo was preparing the purge, Wiles

earned her 400th career victory. [ECF 309 at 5, ¶32.] It went unnoticed.

THE PURGE BEGINS.

     The morning of December 9, 2014, Berlo and Chancellor Black non-

renewed Miller’s contract, citing the overall condition of university

finances. [ECF 307 at 4-5, ¶33; ECF 144 at 4, 9:50.] In the same meeting,

Black told Miller her assistant coaches                and

would also be non-renewed. [ECF 144 at 4, 9:50.] On December 11, 2014,

two days later, Berlo informed Miller the non-renewals extended to

Banford. [ECF 93 at 2, :29.] Miller called Banford to tell her of the non-

                                     17
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 18 of 53




renewal. [ECF 308 at 3, ¶18.] Banford received written notice of her non-

renewal by email from Berlo the same day. [ECF 102.] The written notice

describes her job as Hockey Operations/Head Softball coach, followed by

her employee number, and states this position—a 100% position—will end

on June 14, 2015. [Id. at 4.] Her contract, however, describes her position

as that of Head Coach, a specific job classification no matter the sport.

[ECF 89 at 9-11; See ECF 89 at 17-24.] The job classification for a head

coach is 9791. [See, e.g., ECF 89 at 95.]

     Banford’s contract in December 2014 was offered to her by then-

acting Athletic Director Karen Stromme. [ECF 89 at 9-11.] Her job

classification was as Head Coach, classification code 9791, with her duties

split between Head Coach for Women’s Softball at 60% time and Director

of Women’s Hockey Operations at 40% time. The contract was for 3 years,

June 1, 2013 – May 31, 2016. [Id. at 9.] For the 2013-2014 academic year

she received the Head Softball Coach base salary of $36,380. Her salary

was augmented by an additional $15,000, which was associated with the

Women’s ice hockey position. [Id.] This contract was renewed for 2014-

2015 with a merit raise, bringing her base pay to $38,154. ($53,154 total

salary less the $15,000 augmentation). [ECF 453 at 4.] When the $15,000

augmentation and the camp pay—the first year $11,500 and the second

                                     18
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 19 of 53




year $8,379—the contract Berlo non-renewed provided Banford not only

the base salary generated by her position as head softball coach, but an

additional augmentation each year of approximately $25,000. Banford

received funds from both softball camp and hockey camp, but the amounts

generated from hockey camp were more lucrative. [Banford decl. at 2, ¶ 7.]

     After being non-renewed on December 11, 2014, Banford received a

new contract proposal by email on January 27, 2015. [ECF 89 at 93, 95.]

The proposal was for a position of full-time Head Softball Coach position,

again job code 9791, at a base salary of $40,062. [ECF 89 at 95.] The offer

provided for no augmentation, though Banford’s base softball-related base

salary had been augmented every year since 2007 with an assignment to

other part-time work within the university. [Banford decl. at 1, ¶¶ 2 and

3.] Without augmentation or camp pay from hockey camp, the offer

represented a pay decrease of approximately $20,000 (the $15,000

augmentation and a low estimate e of $5,000 for hockey camp). Banford

declined. [ECF 365 at 202:14-16; ECF 308 at 4, ¶29.]

THE RETAINED HOCKEY STAFF.

     Upon non-renewal of the assistant coaches and Banford, only three

members of the 2014-2015 women’s ice hockey staff” remained:

        ,                  , and                    .               was the

                                     19
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 20 of 53




Assistant Soccer Coach also assigned as a part-time Sports Information

Director to Women’s hockey. [Banford decl. at 3, ¶10.] She reported to the

head soccer coach, Greg Cane, who under university protocol would have

conducted her annual performance evaluation. [Id.].

was assigned to Women’s ice hockey during the season and to track in the

spring.            reported to Mike Wendinger, who did her annual

performance evaluation. [Id. at 3, ¶ 11.]                     was a Strength

& Conditioning Coach and Equipment Manager assigned to Women’s ice

hockey. She reported to Mike Wendinger, who did her annual performance

evaluation.1 [Id. at 4, ¶ 12.]

      All three were women. Of the three, only              was openly gay.

[Miller decl. at 2, ¶¶ 6 and 7.]            was on Berlo’s non-renewal list,

though she was not non-renewed with the others.

BANFORD REPORTS A HOSTILE WORK ENVIRONMENT

      On February 9, 2015, Banford emailed Finnerty and reported

working in a hostile work environment. [ECF 308 at 4, ¶30.] She received

no help. [Id.]. Her complaint was triggered when Banford learned from

          that Nygaard reacted to the ESPN article by stating he would have




1           was, at the time, suffering from a life-threatening illness.
[Miller decl. at 2, ¶ 6.].
                                     20
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 21 of 53




punched Banford in the face if he had seen her. [ECF 365, 259:8-25; ECF

385 100:23-101:11.] Nygaard directed              "you can tell [Banford] to

come meet me in front of my face." [Id. 261:4-7.]             also informed

Banford that Nygaard had directed her to state that Berlo is Banford's

boss. [Id. 261:15-19; ECF 418.] Banford interpreted these messages as a

threat and was nervous about meeting with Nygaard alone. [Id., 259:20-

25, 260:1-6, 261:10-19; ECF 418.] Having heard nothing in response,

Banford emailed him again on March 12, 2015. [ECF 309 at 4, ¶31].

     On March 31, 2015, having still received no assistance, Banford

emailed Finnerty again, complaining the work environment in which she

was working was hostile, and making a list of additional concerns. [Id. at

4-5, ¶32; ECF 365 207:7-13; ECF 107.]

     Finnerty forwarded Banford's complaint to UMD's Office of Equal

Opportunity and Affirmative Action (EOAA). [ECF 308 at 5, ¶33.] On

September 9, 2015 the EOAA issued its report, and recommended Nygaard

be disciplined, up to and including termination. [ECF 420, 131:1-19,

132:20-25, 151:16-152:11, ECF 342.] In September 2015, Chancellor

Black imposed a five-day unpaid disciplinary suspension on Nygaard. [Id.,

171:3-25.] Berlo rescinded the five-day suspension in spring, 2016. [Id.,

173:1-174:23.]

                                     21
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 22 of 53




THE PURGE ENGULFS WILES.

      On January 9, 2015, Wiles' team achieved its highest-ever

combined GPA, and she had won her 400th career game in December.

[ECF 309 at 5, ¶33; ECF 422 at 2.] Despite these successes, Wiles

suffered her first panic attack on January 15, 2015. [Id. ¶35.] She was

treated at the emergency room at St. Luke's Hospital. [ECF 424.]

      Because nobody at UMD made any attempt to address the issues

Wiles raised with Vice Chancellor Erwin in May 2014 and with Mary

Cameron in November 2014, in February 2015, Wiles went to HR and

spoke with Kinnear. [ECF 309 at 5, ¶36.] Wiles reported she felt isolated,

alienated and retaliated against in the department. [Id.; ECF 383; ECF 405

87:6-25,      88:1-12,   89:17-24.]   Wiles   reported   Berlo's   outward

discrimination and daily hostility towards her, complained about her

performance evaluation and low merit increase, and described the hostile

work environment in the Athletic Department. [Id.] Kinnear took no notes

during the meeting. [ECF 405, 90:6-8.] Kinnear did nothing to help, other

than to tell Wiles to put her concerns in writing. [Id. 88:13-90:2; ECF 309

at 5, ¶36.]

      On March 3, 2015, Wiles saw Dr. Rose-Carlson and complained of

severe issues at work and of feeling shunned. [ECF 426.] When Wiles saw

                                      22
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 23 of 53




Dr. Rose-Carlson the next day, she reported ongoing Title IX violations,

continued stress, and ongoing abusive behavior toward her by UMD. [ECF

428.] Wiles saw Dr. Rose-Carlson five more times in March, often in tears,

complaining   of   increasing   anxiety   from   the   stress,   abuse,   and

discrimination in her workplace. [ECF 430.]

     Wiles filed a formal complaint with Human Resources on March 16,

2015. [ECF 125; ECF 309 at 5, ¶35.] Her complaint itemized examples of

discrimination and retaliation she had experienced in the Athletic

Department, including: (1) Berlo's abusive and discriminatory treatment

of her after he refused to attend the Coming-Out-Day luncheon; (2) Berlo's

excluding her from the Strategic Planning Committee; (3) the student

surveys and exit interviews; (4) her performance evaluation and merit pay

issues; (5) Berlo's arbitrary reductions to her program's budget; (6) being

required to sign a budget contract agreeing to those reductions; (7) unfair

treatment in relation to the cars for her and her assistant coach; (8) lack

of diversity and commitment to diversity in the Athletics Department; and

(9) the behavior of Strong. [Id.]. One or two days later, Wiles had another

major panic attack. [ECF 430; ECF 432].

     On April 23, 2015, while at Dr. Rose-Carlson' s office, Wiles watched

her UMD calendar being changed by someone else from another location.

                                     23
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 24 of 53




[ECF 309 at 5, ¶38; ECF 367, 167:10-18; ECF 317 at 2.] Certain

appointments and entries were being removed or altered. [Id.] Dr. Rose-

Carlson and her office manager also witnessed the event. [ECF 434; ECF

367, 167:10-18; ECF 317 at 2.] Wiles had another panic attack in the

doctor's office. [ECF 309 at 5, ¶38; ECF 434.]

      Wiles had another panic attack on May 1, 2015. [Id. ¶39.] She was

again treated at St. Luke's emergency room. [ECF 436.] Wiles was placed

on stress leave from May 5 to May 18. [ECF 309 at 5, ¶39; ECF 438.]

      Since Wiles was hired in 2008, if a UMD coach's contract would be

renewed, it was renewed the year before its expiration date. [Id. ¶40.] Wiles'

coaching contract was due to expire on June 20, 2015. [ECF 367 37:24-

39:9; ECF 206 at 2.] If she was to get a new contract for 2015-2016, Wiles

expected a renewal to occur in the spring of 2014. [ECF 309 at 5, ¶40.]

Given the events that spring, Wiles believed her contract would not be

renewed for the 2015-2016 season. [Id.]

      Wiles asked Strong, her Sport Administrator, multiple times in 2014

whether her contract would be renewed. [ECF 367 51:16-52:2; ECF 309

at 6, ¶41.] Strong confirmed her understanding that if her contract was to

be renewed, there would have been negotiations the prior year. [Id. 52:11-



                                      24
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 25 of 53




20; ECF 309 at 6, ¶41.] During each conversation, Strong told Wiles there

were no plans to renew her contract. [ECF 309 at 6, ¶41.]

      Wiles resigned on June 1, 2015 because her health had so

deteriorated from the stress of the environment in the UMD Athletics

Department she could not sustain her work for the additional 19 days until

her contract expired. [Id. ¶42; ECF 367 295:21-296:5.] She had not been

offered a new contract when she resigned. [Id.] Three days after her

resignation, but before her existing contract expired, Wiles saw that her

nameplate had been removed from her office door. [Id.]

                               ARGUMENT

I.    SUMMARY JUDGMENT STANDARD.

      Summary judgment is appropriate where there are no genuine issues

of material fact and the moving party can demonstrate it is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). A fact is material if it

"might affect the outcome of the suit" and a dispute is genuine if "the

evidence is such that it could lead a reasonable jury to return a verdict for

either party." Jenkins v. Univ. of Minn., 131 F. Supp. 3d 860, 870-71 (D.

Minn. 2015) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).




                                     25
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 26 of 53




      A party seeking to defeat summary judgment must "produce

probative evidence sufficient to demonstrate a genuine issue [of material

fact] for trial." Davenport v. Univ. of Ark. Bd. of Trs., 553 F.3d 1110, 1113

(8th Cir. 2009) (citing Anderson, 477 U.S. at 24749). "A court considering

a motion for summary judgment must view the facts in the light most

favorable to the non-moving party and give that party the benefit of all

reasonable inferences to be drawn from those facts." Jenkins, 131 F. Supp.

3d at 871 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986)); see also Vette Co. v. Aetna Casualty & Surety Co., 612

F.2d 1076, 1077 (8th Cir. 1980).

II.   SUMMARY JUDGMENT IS INAPPROPRIATE ON BANFORD’S REMAINING
      TITLE VII CLAIMS.

      Banford’s sexual discrimination claim is a disparate treatment claim.

The claim must be analyzed under the analytical framework established

in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Using that

analytical framework, Banford must first make out a prima facie case of

discrimination. She must show (1) she is a member of a protected class;

(2) she was qualified for the position she held; (3) she was subjected to an

adverse employment action, and (4) evidence that supports an inference of

improper motivation. McDonnell Douglas, 411 U.S. at 802.



                                     26
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 27 of 53




     Upon establishing a prima facie case, the burden of production, but

not of persuasion, shifts to UMD to articulate some legitimate,

nondiscriminatory reason for adverse employment action. If UMD proffers

a legitimate reason for its action, the Court may move directly to the final

stage, and consider whether the plaintiff can demonstrate the proffered

rationale is pretextual. Lenzen v. Workers Comp. Reinsurance Ass’n, 843

F. Supp. 2d 981, 990 (D. Minn. 2011) (citing U.S. Postal Serv. Bd. of

Governors v. Aikens, 460 U.S. 711, 715 (1983); McCullough v. Univ. of Ark.

for Med. Scis., 559 F.3d 855, 861 (8th Cir. 2009)). If the employer presents

a legitimate business reason, the plaintiff must then show the articulated

reason is pretextual, "either directly by persuading the court that a

discriminatory reason more likely motivated the employer, or indirectly by

showing that the employer's proffered explanation is unworthy of

credence." Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 256

(1981).

     "Under the McDonnell Douglas framework, a presumption of

discrimination is created when the plaintiff meets [her] burden of

establishing a prima facie case of employment discrimination. A minimal

evidentiary showing will satisfy this burden of production." Rodgers v. U.S.

Bank, N.A., 417 F.3d 845, 850 (8th Cir. 2005), abrogated on other grounds

                                     27
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 28 of 53




by Torgerson v. City of Rochester, 643 F.3d 1031 (8th Cir. 2011); see

Twiggs v. Selig, 679 F.3d 990, 993 (8th Cir. 2012).

      A.        UMD NON-RENEWED BANFORD’S CONTRACT AT LEAST IN PART
                BECAUSE SHE IS A GAY WOMAN

      To establish a prima facie case for discrimination, Banford must

present evidence showing she suffered an adverse employment action and

some evidence of discriminatory motive for that action by her employer.

Here, Banford must present evidence the adverse employment action was

motivated at least in part because she is a gay woman. Kerns v. Capital

Graphics, Inc., 178 F.3d 1011, 0106 (8th Cir. 1999). The evidence—much

of which is disputed—will make both showings, creating genuine issues of

material fact for trial.

           1.     UMD ENGAGED IN AN ADVERSE EMPLOYMENT ACTION AGAINST
                  BANFORD.

      The challenge to Banford’s prima facie disparate treatment claim is

to \requirements three and four: that she suffered no adverse employment

action, and was treated no differently than similarly-situated employees

who are not members of the protected class. To qualify as an adverse

employment, action the action must produce a “material employment

disadvantage.” Id., citing Cross v. Cleaver, 142 F.3d 1059, 1073 (8th Cir.

1998). Termination, cuts in pay or benefits, or changes that affect an


                                     28
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 29 of 53




employee’s future career prospects are significant enough to meet this

standard, as are circumstances amounting to a constructive discharge.

Minor changes in duties or working conditions that cause no materially

significant disadvantage to the employee do not meet the standard. Id.

      UMD argues this Court correctly decided the “adverse employment

action” requirement was not met in its February 1, 2018 Order, and that

the determination is made no different with consideration of Banford’s

status as a gay woman.

      This Court’s decision seems to have been based on three premises:

1) that the existing and the offered contracts were substantially similar

regarding the softball portion of Banford’s job, neutralizing the effect of the

non-renewal; 2) that the non-renewal of Banford’s job as director of

operations with the women’s ice hockey program was justified because it

is a “common practice” upon the discharge of a head coach to also

discharge that coach’s “senior staff,” and not pretextual, and 3) that

Banford reported directly to Miller, whereas the three retained team

employees—also women—did not.

      The Court’s determination Banford cannot demonstrate an adverse

employment action should be reconsidered because it was made with the

pre-Bostock standard in mind, so evidence of homosexuality was not

                                      29
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 30 of 53




considered. The conclusion is wrong because the premises on which it is

based are flawed, given all the available evidence.

     At the time of her non-renewal, Banford was operating under a three-

year contract subject to annual renewal. Her job classification was as Head

Coach, classification code 9791, with her duties split between Head Coach

for Women’s Softball at 60% time and Director of Women’s Hockey

Operations at 40% time. The contract designated a three-year term, June

1, 2013 – May 31, 2016. For the 2013-2014 academic year—the first under

the contract, Banford received the Head Softball Coach base salary of

$36,380. Her salary was augmented by an additional $15,000, which was

associated with the Women’s ice hockey position.

     Berlo renewed Banford’s existing three-year contract for 2014-2015

increasing her base pay to $37,223, with augmentation pay of $15, 000

and a $931 merit increase for a total compensation of $53,154. [ECF 89

at 17-24]. In his memo to her summarizing the renewal terms, Berlo noted

her UMD job classification, stating “your duties will be those associated

with serving as 9791 Head Coach.”

     Banford regularly earned additional compensation by participating

in both softball camp and hockey camp. Hockey camp contributed a

significant bump to her total compensation. Income from the two camps

                                     30
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 31 of 53




increased her total compensation by $11,500 the first year of her contract,

and the second year $8,379 [[ECF 453 at 4]. While Banford received funds

from both softball camp and hockey camp, hockey camp was the more

lucrative. [Banford decl. at 2, ¶ 7]. The contract Berlo non-renewed

provided Banford not only the base salary generated by her position as

head softball coach, but an additional augmentation each year of at least

$20,000, the $15,000 augmentation written into the contract and at least

another $5,000 from hockey camp.

     After being non-renewed on December 11, 2014, Banford received a

new contract proposal by email on January 27, 2015. The proposal was

for a position of full-time Head Softball Coach position, again job code

9791, at a base salary of $40,062. [ECF 89 at 95]. The offer provided for

no augmentation, though Banford’s base softball-related base salary had

been augmented every year since 2007 with an assignment to other part-

time work within the university. With losing funds generated by hockey

camp and eliminating the $15,000 augmentation, the replacement

contract provided Banford less annual compensation less than she made

before the renewal despite the increase in her base pay, which would likely

t have increased for the 2015-2016 year given her participation in the

merit pool. In its simplest terms, Banford’s 2014-15 contract with a base

                                     31
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 32 of 53




pay of $37,223 , a $15,000 augmentation and merit pool addition of $931

for a total compensation of $53,154 provides more guaranteed income

than a base pay of $40,000 with no augmentation. The new contract she

was offered represented a $13,000 decrease in overall compensation, and

losing a guaranteed opportunity to earn at least $5,000 more.

     An $18,000+ reduction in annual compensation for a person at

Banford’s income level is significant, and qualifies as an adverse

employment action. Berlo’s promise to Banford she could apply for the

director of operations job with the new women’s hockey coach did not

replace the guaranteed income loss. Banford’s non-renewal was an

adverse employment action.

         2.    UMD’S NON-RENEWAL          OF   BANFORD’S   CONTRACT      WAS
               PRETEXTUAL.

     Banford can demonstrate a material question of fact regarding

pretext in two ways. Wallace v. DTG Operations, Inc., 442 F.3d 1112, 1120

(8th Cir. 2006). She can demonstrate UMD’s explanation for its non-

renewal is unworthy of credence because it is without basis in fact, or (2)

“by persuading the court that [her homosexuality] is the more likely

motivating factor behind her non-renewal. Torgerson v. City of Rochester,

643 F.3d 1031, 1047 (8th Cir. 2011). “Either route amounts to showing

that a prohibited reason, rather than the employer’s stated reason,
                                     32
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 33 of 53




actually motivated the employer’s action.” Id. More substantial evidence is

required to show pretext than the minimal showing required to make a

prima facie case, however, because evidence of pretext is viewed in light of

the employer’s justification. Sprenger v. Fed. Home Loan Bank of Des

Moines, 253 F.3d 1106, 1111 (8th Cir. 2001).

     UMD’s explanation of its non-renewal of Banford’s contract was, in

its own words, “when a college discharges a head coach, it is common to

discharge the coach’s senior staff at the same time so the incoming head

coach can select her own staff.” [ECF 763 at 31]. Far from being

undisputed, the evidence UMD cites is taken out of context, and does not

support the conclusion drawn.

     The problem with UMD’s explanation is the phrase “senior staff”.

Banford does not dispute it is not unusual in Division I schools for the

school to eliminate the entire coaching staff when the head coach is

eliminated. Taken in context, the evidence cited to support the “senior

staff” extension is not supported by the sources cited.

     For   example,    in   his   deposition,   Chancellor   Black   to   his

understanding that as a matter of general practice, new head coaches have




                                     33
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 34 of 53




an option to bring or hire their own “staff”. [ECF 359 at 214:23-215:4].] 2

The statement was made in the last portion of questions about a meeting

between Black and Berlo in late November 2014. The topic was the need

to decide about whether to eliminate the assistant coaches along with

Miller, because they were under contract, and notice had to be given of

non-renewal by a date in Mid-December. [Id. at 213:14-215:4]. The

comment about giving a new coach an option to bring or hire their own

staff was made and that context, from which the reasonable inference to

be drawn from his use of the word “staff” was that it was a reference back

to the discussion about assistant coaches.

     Shannon Miller discussed the need for a head coach to select his or

her own assistant coaches in her deposition, stating regarding hiring her

first two assistant coaches, “Those are your core people. It’s your right arm

and your left arm, your two assistant coaches.” [ECF 357 at 22]. In the

December 11, 2013 conference call between Berlo and Miller, Miller knew

        and               her assistant coaches, were being non-renewed,

[ECF 93 at 2, timestamp :29], but was surprised about Banford, telling

Berlo “you’re obviously wiping out my entire coaching staff. I did not know



2When the document referenced is a deposition transcript, the page
number referenced is to the deposition page.
                                     34
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 35 of 53




you were going to also eliminate Jen as director of operations.” [Id.; ECF

93 at 3,   timestamp 2:06]. While upset, Miller was not surprised her

assistant coaches were being let go. That is the “staff” she is referring to.

This inference is supported by Miller’s statements in a meeting held with

her players, assistant coaches                  and                  , and her

strength coach,                       on December 12, 2014, when she told

them about her decision not to resign. Noting it was a difficult position to

be in, Miller stated ”your thoughts go to your coaching staff and then your

thoughts to your players . . . . Like, they’re wiping out your entire coaching

staff in one blow.” [ECF 93 at20, timestamp 10:59].

      In her deposition, in response to the question “didn’t’ [Berlo] say to

you . . . when a head coach is non-renewed . . . her staff is also non-

renewed so that the new coach can hire their own,” Banford testified she

had heard that before, but she forgot where she heard it, or if it was directly

from Berlo. [ECF 365 at 150:10-22]. Banford was unaware of the “common

practice” UMD refers to, particularly with as applied to a part-time

operations director position.

      Berlo states in his declaration “it is common practice in Division I

college athletics that when a head coach is replaced, the assistant coaches

and operations staff also are let go to enable the new coach to select his or

                                      35
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 36 of 53




her own staff.   [ECF 85, ¶ 48.] In Division 1 schools—schools with an

athletic department comprised of Division 1 teams—this is a known

practice. However, while women’s ice hockey is a Division I sport at UMD,

UMD is a Division II school in all other respects. The only Division I sport

at UMD is ice hockey. [Miller decl. at 2, ¶¶ 8 and 9].Even in Division I

schools, the practice is generally limited to the coaching staff, who are

generally selected by Division I coaches.

      In Division I schools, ice hockey is staffed with a full-time director of

operations position. Like Division I schools, the men’s Division I ice hockey

team at UMD was staffed with a full-time director of operations. [Id. at 2-

3, ¶ 11]. Women’s ice hockey never had a full-time director of operations,

despite Miller’s repeated requests for one. [Id. at 3, ¶ 13]. In those Division

I programs, including the men’s ice hockey program at UMD, the full-time

director of operations, job classification number 9343DR, reported to the

head coach. [ECF 94 at 35-36]. That was not the case with Banford’s

position, which was part time.

      Banford’s job was allocated as 60% for head coach of softball and

40% Director of Operations of Women’s ice hockey. Her job classification

was 9791—head coach. Besides her head-coach-base salary, Banford

received a $15,000 “augmentation”, which represented payment for her

                                      36
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 37 of 53




part-time position as part-time director of operations for women’s ice

hockey. With a job classification of 9791, head coach, her direct report was

to Jay Finnerty, Assistant Director of Athletics. Her salary was determined

by the Athletic Director—Berlo. Every annual performance review

conducted since her arrival was conducted by the then-Assistant Athletic

Director, with her salary increase determined by the then-Athletic

Director. Shannon Miller did neither.

     Because Miller was the head coach of women’s ice hockey, Banford’s

hockey-related assignments and responsibilities came from Miller,

including working with the hockey budget. Banford reported to Miller

about the status of those responsibilities. Miller, however, had not hired

Banford, lacked the ability to fire or non-renew her, did not give Banford

her annual review, and did not determine her compensation for the part-

time director of operations portion of Banford’s job. Those responsibilities

lay with the assistant Athletic Director and, ultimately, the Athletic

Director. Banford’s part-time job as director of operations for women’s

hockey made her part of the women’s hockey staff. At UMD, however, it

did not fall in the same category as a head coach’s assistant coaches.

     UMD’s statement it is a “common practice” upon the discharge of a

head coach to also discharge that coach’s “senior staff” is an exaggeration.

                                     37
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 38 of 53




There is evidence that for Division I athletics, when a head coach is non-

renewed the coaching staff—which was selected and hired by that head

coach—is also non-renewed. The new coach is afforded the opportunity to

surround his or herself with the coaching staff he or she selects. Those

assistant coaches report directly to the head coach, and that coach

performs their annual performance evaluations.

     In Division I schools, there is evidence to support the proposition

that upon the discharge of a head coach, that coach’s to also discharge

that coach’s coaching staff is also discharged. Where the director of

operations is a full-time position, selected and managed by the head coach,

the same practice may apply. However, non-renewing a part-time

employee with no coaching responsibilities whose direct report supervisor

is an assistant athletic director, not the head coach, does not fall into the

proposition UMD sponsors here. UMD’s explanation for Banford’s non-

renewal is pretext.

         3.    BANFORD’S CONTRACT WAS NON-RENEWED IN SIGNIFICANT
               PART BECAUSE SHE IS A GAY WOMAN.

     Even if there were evidence the discharge of a head coach is

commonly paired with the discharge of that coach’s “senior staff,”

consideration of the evidence provides definitive evidence that the non-

renewal of Banford’s contract was more likely her homosexuality. While
                                     38
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 39 of 53




preparing to dismiss Miller, an openly gay woman, Berlo also prepared to

dismiss five other openly gay women. He began the process by having

Assistant Athletic Director Finnerty gather the needed contract non-

renewal procedures from human resources. The first two people about

whom that information was requested were Wiles and Banford—both

openly gay women. Wiles was the head women’s basketball coach and had

no connection to women’s hockey. Banford had a part-time administrative

position with women’s hockey, but was not a coach.

      The remaining three on Berlo’s list—                 ,

and                     —were added a month later. These three had been

hired by Miller and could fairly be called her coaching staff. They were also

openly gay women.

      Within the women’s hockey program, only two employees were not

on the purge list:                  and                        . Their jobs in

women’s hockey did not involve coaching.               r was the part-time

sports information director for women’s hockey. However, her primary

function was as an assistant soccer coach whose direct report was the

head soccer coach.           was an athletic trainer assigned to women’s

hockey and track. Her direct report was assistant athletic director Mike

Wendinger. Neither was hired by Miller. Neither reported directly to Miller,

                                     39
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 40 of 53




though they with communicated with Miller about their women’s hockey

responsibilities. Miller did not do their annual performance evaluations,

or decide their salary or their merit increases. And neither was openly gay.

     The purge list is significant. It consists exclusively of openly gay

women. Regarding women’s ice hockey, the list targets not only Miller’s

two self-selected assistant coaches, but also Banford and                  ,

neither of whom is primarily a hockey coach, and for neither of whom

Miller was a direct supervisor. That leaves Banford, openly gay and openly

Miller’s partner, who was on the list several weeks before the two assistant

coaches, and, other than being an openly gay woman, had an employment

contract more similar to the three program employees who remained than

those purged.

     A reasonable jury could easily conclude Banford was non-renewed

because she is openly gay, and because she was Miller’s partner in a gay

relationship. She has presented evidence the non-renewal of her contract

and removal from her part-time position in women’s hockey was motivated

by unlawful discrimination because she is a gay woman. Further, she has

presented evidence a reasonable jury could believe, that UMD’s defense—

the elimination of Banford’s position as part-time director of operations

was a customary practice—is pretext.

                                     40
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 41 of 53




     B.    BANFORD EXPERIENCED AN ENVIRONMENT HOSTILE                    TO
           HOMOSEXUAL WOMEN IN THE UMD ATHLETIC DEPARTMENT.

     The best evidence Banford experienced an environment hostile to

openly gay women is the purge list, which was generated when Miller, who

was also openly gay, was non-renewed. Of those women on the purge list,

a list which included Banford, UMD non-renewed of five of the six. The

purge list and its execution was the culmination of increasing Berlo’s

hostility to Banford because she was a gay woman

     Discrimination based on sex that creates a hostile or abusive

working environment violates Title VII. Harris, 510 U.S. at 21. To prevail

on a hostile work environment claim, each Plaintiff must establish that (1)

she is a member of a protected group; (2) she was subject to unwelcome

harassment; (3) the harassment was based on membership in a protected

group; (4) the harassment affected a term, condition or privilege of her

employment; and (5) the employer knew of or should have known of the

harassment and failed to take appropriate remedial action. Carter v.

Chrysler Corp., 173 F.3d 693, 700 (8th Cir. 1999).

     "Even if a plaintiff demonstrates discriminatory harassment, such

conduct is not actionable unless it is 'so severe or pervasive' as to 'alter

the conditions of the [plaintiff's] employment and create an abusive

working environment.' Meritor Say. Bank v. Vinson, 477 U.S. 57, 67 and
                                     41
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 42 of 53




Henson v. City of Dundee, 682 F.2d 897, 904 (11th Cir. 1982). The

objectionable environment must be both objectively and subjectively

offensive, one that "a reasonable person would find hostile or abusive,"

and one the victim did in fact perceive to be so. Harris, 510 U.S. at 21-22.

The Court has a duty to examine the totality of the circumstances when

reviewing a hostile work environment claim. Burns v. McGregor Elec.

Indus., Inc., 989 F.2d 959, 965 (8th Cir. 1993). In determining whether an

environment is sufficiently hostile or abuse to support a hostile work

environment claim, courts look to the totality of the circumstances,

including the "frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or merely offensive

utterance; and whether it unreasonably interferes with an employee's work

performance." Faragher v. City of Boca Raton, 524 U.S. 775, 78788 (1998).

"[I]ncident[s] within the limitations period need not satisfy the definition of

sexual harassment under Title VII when viewed in isolation." Van

Steenburgh v. Rival Co., 171 F.3d 1155, 1159 (8th Cir. 1999) (citation and

internal quotation omitted).

      The purge list encapsules the homophobic hostility in the Athletic

Department under Berlo. The evidence supports the strong inference that

Berlo added began his list with Banford and Wiles, neither of whom was a

                                      42
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 43 of 53




hockey coach. Banford was implicated not only because she was an openly

gay woman in an program where an opportunity presented itself to purge

the department of a group of gay women, not just one. Besides being a gay

women, she was Miller’s partner—the partner of a well-known openly gay

woman, and whom a jury has already determined was non-renewed

because of her sex.

     UMD responds there was not hostility aimed at Banford, as

witnessed by the new contract Berlo offered her over six weeks after she

was notified her existing contract would be extended, right before her

softball season began. Although UMD claims it always intended to keep

Banford as a softball coach, Banford was not treated that way. Berlo

refused to talk with her the day she received her non-renewal letter. He set

follow-up appointments at a time he knew she was in practice getting her

team ready to start the season. For six weeks, Banford was not contacted

directly by anyone in senior management with the authority to tell her

what was happening. Banford’s recollection of the conversation with

Kinnear is indirect conflict than what Kinnear testified to. It is entirely

believable that Kinnear told Banford no contract for Banford had crossed

her desk, and there would be no contract if she did not know about it.



                                     43
       CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 44 of 53




       When the six weeks of waiting was broken, Berlo offered Banford a

contract for head softball coach, but eliminated not only the director of

operations position with women’s ice hockey, but also the salary

augmentation pay that historically pushed her salary into a level she could

live at. A reasonable jury could readily conclude that Berlo could foresee

that Banford would turn down the proffered contract because the

compensation was inadequate. Banford has presented a prima facie claim

of hostile work environment. She has presented evidence that disputes

evidence upon which UMD relies to support its factual conclusions

presenting genuine questions of material fact for jury resolution. Her

discrimination claim and her hostile work environment claim should both

proceed to trial, and UMD’s summary judgment motion should be denied.

III.   SUMMARY JUDGMENT IS INAPPROPRIATE ON WILES’ REMAINING TITLE VII
       CLAIMS.

       As Court stated in its February 1, 2018 order, Wiles ‘ main claim is

that UMD forced her to resign less then three weeks before her existing

contract ended because of a work environment openly hostile to women.

[ECF 501 at 27]. The question now requires examination of the question

with an examination of the environment regarding hostility to the real

issue—that Wiles is an openly gay woman. That examination yields a

different result.
                                      44
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 45 of 53




      A.    WILES HAS MADE A PRIMA FACIE SHOWING IN SUPPORT OF HER
            HOSTILE WORK ENVIRONMENT CLAIM.

      "A constructive discharge occurs when an employer renders the

Wiles’ claims comes down her contention that the work environment at

UMD, fostered by Berlo, was so hostile to gay women she was forced to

resign three weeks before her contract ended. Wiles’ working environment,

which was actively fostered by Berlo, the head of the Athletic Department,

was so hostile to Wiles as a gay woman, it was both objectively and

subjectively toxic—intolerable—she was constructively discharged as head

coach of UMD women’s basketball.

      Within the context of Wiles’ employment history at UMD, life changed

with Berlo’s arrival, and it changed dramatically after Wiles’ invitation to

the “Coming Out Day Luncheon” in October 2013. Berlo’s stated reason

for rejecting the invitation changed from her fist invitation, when he said

he would be gone that day, to having an engagement at Amsoil arena he

could not miss when, shortly before the meeting began, she saw him in his

office. Berlo’s statements afterwards—whether she had thought about

appearing as a speaker at such an event before accepting the request,

objectively demonstrates an antipathy towards homosexuality, linking his

hostility to a prohibited class.



                                     45
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 46 of 53




     Berlo’s hostility towards Wiles did not commence until after the

luncheon. Once begun, it intensified. The Court remarked in its February

1, 2018 order it is hard to know why a homophobic athletics director

plotting to purge lesbians from his department would give Wiles a glowing

review. Berlo gave glowing reviews to Wiles and to Banford and to Miller,

yet all were on the purge list, and all were purged. Though Miller and

Banford worked in different sports—hockey and softball—as opposed to

basketball, they all worked in the same department, and they all worked

under the same athletic director. Berlo was a person whose written reports

and records differ significantly from his personal behavior towards those

who work under him.

     With Wiles, the Court acknowledged the relationship between Wiles

and Berlo soured after the April 2014 performance review. Berlo had

instituted an annual player survey, and Wiles’ seniors were critical of her

coaching. In reporting the negative feedback to Wiles, he told her player

feedback was negative, but gave her no specifics. The feedback was

deliberately vague, and when Berlo walked out of the rescheduled meeting

15 minutes after it began, is behavior could easily be interpreted by any

head coach as hostile behavior, and a set up for failure. That impression

was worsened because he deliberately left the impression all of her players’

                                     46
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 47 of 53




feedback was negative. Yet Wiles had had years of successful work with

her players, some of whom were then coaches themselves and thought

highly of her. Having established his obvious distaste for gay women six

months before. Berlo then used the negative feedback as justification for

giving Wiles an unjustly low merit raise. Wiles filed an EEOA report, the

low raise was found to be inequitable, and corrected. However, no

reprimand or other consequence was given to Berlo.

      As with Banford, the athletic department’s hostility to gay women is

best demonstrated by the purge list, which was a list created by and for

Berlo. Wiles, like Banford, was at the head of the list, being one of the first

to be placed there. An there is no connection between Wiles and the

upheaval taking place in women’s hockey other than being in the same

athletic department and being an openly gay woman. Homophobic

attitudes, when allowed to bloom, pervade a work environment. In the

UMD athletic department, Wiles faced an environment hostile to her very

being as an openly gay woman. She faced it every day she went to work,

just as Miller and Banford.

      B.    WILES HAS MADE A PRIMA FACIE SHOWING IN SUPPORT OF HER
            CONSTRUCTIVE DISCHARGE CLAIM.

      "A constructive discharge occurs when an employer renders the

employee's working conditions intolerable, forcing the employee to quit."
                                      47
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 48 of 53




Breeding v. Arthur J. Gallagher & Co., 164 F.3d 1151, 1159 (8th Cir. 1999)

(citation and internal quotations omitted). To be actionable under Title VII,

the work conditions must be intolerable in a discriminatory way. Gartman

v. Gencorp, Inc., 120 F.3d 127, 131 (8th Cir. 1997) (quoting Chambers v.

Am. Trans Air, Inc., 17 F.3d 998, 1005 (7th Cir. 1994)). To prove a case of

constructive discharge, a plaintiff must show: (1) a reasonable person in

her situation would find the working conditions intolerable, and (2) the

employer intended to force her to quit. Anda v. Wickes Furniture Co., 517

F.3d 526, 534 (8th Cir. 2008) (quotations, alterations, and internal

citations omitted). An employee can satisfy the intent requirement by

showing her resignation was a reasonably foreseeable consequence of her

employer's discriminatory actions. Breeding, 164 F.3d at 1159. "If an

employee quits because she reasonably believes there is no chance for fair

treatment, there has been a constructive discharge." Kimzey v. Wal-Mart

Stores, Inc., 107 F.3d 568, 575 (8th Cir. 1997) (citation and internal

quotations omitted).

     Whether an employee's working conditions were intolerable is judged

by a reasonable-person standard. The inquiry of whether a constructive

discharge has occurred is objective: "Did working conditions become so

intolerable that a reasonable person in the employee's position would have

                                     48
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 49 of 53




felt compelled to resign?" Pa. State Police, 542 U.S. at 141. Whether an

employee's working conditions would be intolerable to a reasonable person

in the employee's position is a question of fact, usually to be decided by

the jury. See, e.g., Strickland v. UPS, 555 F.3d 1224 (3d Cir. 2009).

     The evidence submitted by Plaintiffs depicts an environment where

openly gay women were treated coldly, with hostility, or ignored by Berlo

and others. The reality of the hostility was white washed. Always under

the surface, it provoked an anxiety-riddled, unpredictable working

environment. Positive written interactions were frequently followed by

hostile, even angry behavior from senior officials. The Athletic Director put

together a purge list made up entirely of gay women. That Wiles was left

standing after Miller and Banford fell was a function of Berlo’s bad timing.

His purpose in having Finnerty ask human resources for instructions

about how to non-renew his purge list of gay women was to review the

existing contracts and give notice of non-renewal before the contractual

six-month deadline passed. If he missed the deadline, the contract

renewed automatically.

     Berlo missed the deadline for one of the first openly gay women on

his list. Wiles was not given notice of non-renewal in time to prevent an

automatic renewal under the contract’s same terms. After missing the

                                     49
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 50 of 53




deadline, Berlo let her hang in suspense, knowing her anxiety would

increase. Wiles’ anxiety level—which is well documented in the record—

finally reached a level that was unbearable. Berlo fully knew Wiles’

increasingly debilitating anxiety, and acted in ways that exacerbated the

tension. When it became a significant hazard to her health, Wiles resigned.

What Berlo failed to do with a formal non-renewal he accomplished by

increasing the tension in which an openly gay woman worked.

     In 2018, this Court expressed concern that the discriminatory,

hostile conduct in the UMD athletic department was not bad enough to

satisfy the Eighth Circuit’s standard. The discriminatory conduct

actionable in a constructive discharge claim is conduct “[a] reasonable

person in her position would . . . have found . . . so intolerable that she

was compelled to resign.” Brenneman v. Famous Dave’s of Am., Inc., 507

F.3d 1139, 1143-45 8th Cir. 2007).

     Even if Wiles cannot show UMD through Berlo intended for her to

quit because of his homophobic behavior, she can still prevail if Berlo

could have reasonably foreseen that she would quit if he kept up the

pressure long enough. Id. at 1144. Berlo cannot say he did not foresee

Wiles’ resignation. He had targeted her as a non-renewal candidate, and

knew of her anxiety, yet avoided talking with her about her contract for

                                     50
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 51 of 53




months while other gay women were non-renewed. A reasonable jury could

conclude Berlo could reasonably foresee Wiles’ resignation. Wiles has

established a prima face case of constructive discharge, motivated at least

in part by a working environment so hostile to her as an outspoken gay

woman she was forced to resign.

     Wiles has presented a prima facie claim of hostile work environment

and of constructive discharge. She has presented evidence that disputes

evidence upon which UMD relies to support its factual conclusions,

presenting genuine questions of material fact for jury resolution. Her

hostile work environment claim and her constructive discharge claim

should both proceed to trial, and UMD’s summary judgment motion

regarding those claims should be denied.

                              CONCLUSION

     The Bostock decision and its decision to officially recognize that

discrimination against a woman whose partner             is a woman is

discrimination against that woman because of her sex. That recognition

enables Banford and Wiles to move forward with their Title VII claims in

their true form—as claims of discrimination, hostile work environment,

and constructive discharge because they are openly gay women. They have

presented sufficient evidence to move on trial. Defendant’s Motion for

                                     51
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 52 of 53




Summary Judgment on those claims should be denied, and the parties

should be ordered to prepare for trial.

                                   Respectfully submitted,

Dated: November 16 2020            VAN DYCK LAW FIRM, PLLC

                                   By: s/ Sharon L. Van Dyck
                                   Sharon L. Van Dyck (#0183799)
                                   310 4th Avenue South, Suite 5010
                                   Minneapolis, MN 55415
                                   (952) 746-1095
                                   sharon@vandycklaw.com

                                   and

                                   FAFINSKI MARK & JOHNSON, P.A.
                                   Donald Chance Mark, Jr.(#0067659)
                                   Tyler P. Brimmer (#0392700)
                                   Flagship Corporate Center
                                   775 Prairie Center Drive, Suite 400
                                   Eden Prairie, MN 55344
                                   Telephone: 952.995.9500
                                   donald.mark@fmjlaw.com
                                   tyler.brimmer@fmjlaw.com

                                   and

                                   SIEGEL, YEE, BRUNNER & MEHER
                                   Dan Siegel (admitted pro hoc vice
                                   Jane Bunner (admitted pro hoc vice)
                                   475 14th Street, Suite 500
                                   Oakland, CA 94612
                                   (510) 839-1200
                                   dansiegel@siegelyee.com
                                   jane brunner@siegelyee.com



                                     52
      CASE 0:15-cv-03740-PJS-LIB Doc. 736 Filed 11/16/20 Page 53 of 53




                     CERTIFICATE OF COMPLIANCE

I, Sharon L. Van Dyck, certify that the memorandum titled Plaintiffs’

Memorandum in Opposition to Defendants’ Second Motion for Summary

Judgment complies with the type-size limitations of Local Rule 7.1(h),

and with the word limitations of Local Rule 7.1(f). I certify that, in

preparation of this document, I used Microsoft Word 365 applying a 13-

point, proportional font. This word-processing program was applied to

include all text, including headings, footnotes and quotations in the word

count. Finally, I certify the above-referenced Memorandum contains

______ words.



Dated: November 16, 2020            s/ Sharon L. Van Dyck




                                      53
